COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.02-03-199-CV
 
  
PORTER 
TRUCK SALES, INC.,                                               APPELLANTS
DALE 
LANCE MCBRIDE AND
DEBORAH 
MCBRIDE, OMEGA
CONTRACTING, 
INC., AND
FABIAN 
CARDENAS
  
V.
  
RICK 
MORALES                                                                        APPELLEE
 
----------
FROM 
THE 271ST DISTRICT COURT OF WISE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Motion To Dismiss Appeal Of Appellant Porter Truck 
Sales.” It is the court’s opinion that the motion should be granted; 
therefore, we dismiss the appeal of appellant Porter Truck Sales Inc. See 
TEX. R. APP. 
P. 42.1(a)(1), 43.2(f). This case shall hereafter be styled “Dale Lance 
McBride and Deborah McBride, Omega Contracting, Inc., and Fabian Cardenas v. 
Rick Morales.”
        Costs 
of this appeal shall be taxed against party incurring same, for which let 
execution issue.

                                                                  PER 
CURIAM


  
PANEL 
D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J.
   
DELIVERED: 
January 22, 2004


 
NOTES
1. 
See Tex. R. App. P. 47.4.